DETAILED ACTION

Claims status
In response to the application filed on 02/14/2020, claims 1-14 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 02/14/2020 have been reviewed and accepted.


Allowable Subject Matter
After conducting a complete search and consideration, claims 1-14 are found to be allowable. Claims 1-14 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A resource use method of a node in a wireless communication system, the method comprising: receiving first allocation information related to communication with a parent node and second allocation information related to communication with a child node; and communicating with the parent node or the child node using a particular resource based on the first allocation information and the second allocation information, wherein based on the second allocation information informing the particular resource as a soft resource among a hard resource, the soft resource and an unavailable resource and based on no explicit indication that the particular resource is available for the communication with the child node, the particular resource is used for the communication with the parent node.” in combination with other claim limitations as specified in claims 1-14.
With respect to claim 1, the closest prior art Aiba et al. (US 2013/0188590 A1) teaches the method of allocation information in the primary cell, i.e., parent node, using PUCCH resources, and allocating information in the secondary cell using PDSCH resources. Aiba further discloses the method of using available resources for communication with the secondary cell. Neither Aiba nor any other prior arts teach the method wherein “the second allocation information, wherein based on the second allocation information informing the particular resource as a soft resource among a hard resource, the soft resource and an unavailable resource and based on no explicit indication that the particular resource is available for the communication with the child node, the particular resource is used for the communication with the parent node”. 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-14 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416